PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/673,313
Filing Date: 30 Mar 2015
Appellant(s): Swayze et al.



__________________
Michelle L. Weaver
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 17-19, 21-28, 30-35, 37, 39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marczyk et al. (PG Pub 2008/0314960 A1) hereinafter referred to as Marczyk in view of Shelton, IV (US Patent 7,147,138 B2) hereinafter referred to as Shelton and/or Tarinelli et al. (PG Pub 2009/0134200 A1) hereinafter referred to as Tarinelli.

Claims 20, 29 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marczyk (PG Pub 2008/0314960 A1) in view of Shelton (US Patent 7,147,138 B2) and/or Tarinelli (PG Pub 2009/0134200 A1) in view of Hamilton et al. (US Patent 6,325,810 B1) hereinafter referred to as Hamilton.

Claims 27 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Marczyk (PG Pub 2008/0314960 A1) in view of Shelton (US Patent 7,147,138 B2) and/or Tarinelli (PG Pub 2009/0134200 A1) in view of in view of Mooradian et al. (PG Pub 2003/0183671 A1) hereinafter referred to as Mooradian.

(2) Response to Argument
Response to Arguments under Section VII A 1 – Legal standards of Obviousness
The Appellant merely seeks to establish the legal standard of a rejection under 35 USC 103(a).  The Office is not apprised of any error from this section and as such has no comment.

Response to Arguments under Section VII A 2 – Independent Claims 17, 24 and 33
Appellant argues on pgs. 14-15 that the Office fails to disclose “a distal fastener arrangement configured to apply localized holding pressure to the buttress material alongside the longitudinal slot.” And further argues that the Office fails to disclose “a distal fastener arrangement configured to contact and apply holding pressure to buttress material in both a staple cavity zone and an outer cartridge zone.” (Emphasis Appellant’s).
To this the Appellant, on pg. 15, incorrectly points to “clips or reverse staples 28” of Marczyk and Marczyk fig. 3.  The Office did not rely upon #28 or fig. 3 to teach the distal fastener arrangement and the Appellant’s citation of these elements and figures demonstrates their improper understanding of the rejection of record.  Later, on pg. 16, the Appellant turns to the actual rejection used by the Office.
As the Office very clearly noted in the Office Action of 20 August 2020 (i.e. the Office Action of Record), that the distal fastener arrangement was comprised of the two distal-most #30 – fig. 8 (and alternatively the two distal-most #182 – fig. 25 or the two distal-most #192 - fig. 36).  To this the Appellant argues that the cited distal fastener 
However, the Appellant provides no standard provided in the claim language as to how Marczyk fails to meet the broadly worded limitation.  The reverse staples #30 are clearly disclosed as applying a localized holding pressure at least in paragraph 0066 of Marczyk where it reads in-part, “Similarly, staple cartridge 22, cartridge buttress material 26 and cartridge buttress retainers or reverse staples 30 combine to form a cartridge buttress attachment system 42 allowing cartridge buttress material 26 to be supported on and releasably affixed to staple cartridge 22”.  This is further detailed in paragraph 0086, “cartridge buttress retention system 42 generally includes staple cartridge 22, cartridge buttress material 26 and detachable clips or reverse staples 30 releasably securing cartridge buttress material 26 to staple cartridge 22”.  And furthermore in paragraph 0089, “a crimping die 80 is provided to frictionally secure reverse staple 30 within dummy pocket 78”.  Given this, it is quite clear that there is a “localized holding pressure” applied by at least #30 “in the staple cavity zone” that helps to secure the buttress to the cartridge.  
The Appellant tries to argue on p. 18, “At no point does Paragraph [0066] suggest that cartridge attachment system 42 provides localized holding pressure alongside knife channel 78.”  The Office deems the presence of a “localized holding pressure” is quite clear given that the entire function of the reverse staples #30 is to hold the buttress to the cartridge face and would be unable to perform this basic function without providing some degree of force/pressure to prevent the buttress from falling off the cartridge.  This is in addition to those parts of the disclosure cited above.


    PNG
    media_image2.png
    739
    875
    media_image2.png
    Greyscale

Given that there is clearly a “localized holding pressure” exerted by distal fastener arrangement #30 and that the holding pressure is located within the bounds of the staple cavity zone, this only leaves the limitation of the distal fastener arrangement applying localized holding pressure to said buttress material “alongside said longitudinal 

Regarding the combination of Marczyk with Shelton and Tarinelli, the Appellant tries to argue, p. 18, that the references can’t be combined because “Marczyk ‘960 is completely silent as to anchoring the buttress in place during firing.”  This argument is spurious, irrelevant and wrong.  Firstly, Marczyk is quite clearly concerned with the anchoring of the buttress material to the cartridge deck as demonstrated repeatedly throughout the disclosure.  Marczyk clearly holds the buttress in place during firing and allows for the detachment of the buttress during as seen in Marczyk’s figs. 14-15 and discussed in paragraphs 0066, 0086 and 0088-0089.  The teachings of Shelton and Tarinelli are relevant to the same problem confronted by Marczyk.  That problem being the matter of ensuring the buttress is properly secured in place relative to the staple 
The Applicant tries to argue improper hindsight on pg. 19 when arguing, “Without looking at the Subject Application as a roadmap - where do the cited references motivate one of ordinary skill in the art to modify the cartridge buttress retainers of Marczyk ‘960 to provide localized holding pressure alongside the knife channel in addition to contacting and applying holding pressure to the buttress material in both the staple cavity zone and the outer cartridge zone?”.
The Office contends that seeking to provide additional means to secure a buttress to a staple cartridge was well understood and considered within the art at the time of the invention.  In Shelton, that prior art reference makes use of various anchoring points as seen in fig. 13.  Shelton has fastener arrangements at six different points labeled 52, and then has two other sets of anchoring points located at 94, 96 and 148 (left and right).  Marczyk has six fastener members #30 and Shelton clearly teaches the advantages of having more than just six fastener members.  As such the inclusion of additional fastener arrangement members at the proximal and distal regions outside the staple zone and applying a holding pressure alongside the longitudinal slot is clearly envisioned by the prior art.



    PNG
    media_image3.png
    777
    619
    media_image3.png
    Greyscale

As can be seen in fig. 15, #148 touch down in front of the staple cavity zone as defined by the distal-most extent of the staples.  This space is “outside” the staple cavity zone and is on the same lateral surface as the staple cavities.  It is therefore, “laterally outside” the staple cavity zone as required by the claim language.  The Appellant’s arguments as they relate to this limitation are drawn toward a narrower interpretation of the claim language than can reasonably be given.

On p. 21, the Appellant argues “the Examiner incorrectly contends that the hooked proximal end 148 applies localized holding pressure to the buttress pad 24’ alongside the longitudinal slot”.  Again, the Appellant is relying on a definition of the term “alongside” which is much narrower than could reasonably be given.  As seen in fig. 15 above, distal fastener arrangement #148 is located right next to the front side of longitudinal slot.  As such, it is deemed to be “alongside” the longitudinal slot.  “Alongside” does not define “which side” of the slot the fastener arrangement is along.  In this case, it is at least along the front side of the longitudinal slot.

On p. 22, the Appellant tries to argue against the alternative inclusion of the Tarinelli reference.  To this the Appellant improperly alleges a lack of motivation for the combination of Marczyk with Tarinelli.  To this the Office points to paragraph 7 of the Office Action of Record which provided a clear motivation statement, as well as the response to this assertion above as it related to Shelton.
The Appellant tries to argue that the distal fastener of Tarinelli (in the form of a suture ‘S’) would not be suitable for a combination because the fastener ‘S’ traverse the longitudinal slot and would interfere with cutting.  The Office counters by noting that the distal suture ‘S’ is cut by a knife 94 depicted in fig. 12a (see paragraph 0161 of Tarinelli).  The longitudinal knife does not make this cut, as it is performed by knife 94 instead.  The invention of Tarinelli functions just fine to release the distal suture and does not provide any impediment to performing a normal surgical operation as posited by the Appellant.  The Appellant makes no further arguments with regards to the 

Response to Arguments under Section VII A 3 and VII B 1 and VII C1
The Applicant relies on previous arguments made and the Office maintains its rejections as no further arguments are presented and the previous arguments have been addressed in detail above.

Summary
The Appellant’s fundamental arguments are directed to a few key points which are deemed to be lacking.  The first is that the teaching references are not analogous and it would not be obvious to combine.  The Office deems that it has demonstrated the analogousness of the teaching art in terms of field of endeavor and the particular problem to be solved.
Secondly, the Appellant relies on a narrower interpretation of claim language than can otherwise be reasonably be given.  In particular the terms “alongside” and “laterally outside”, which the Office has interpreted as explained above.  These interpretations are not challenged by the written limitations of the claims nor any special definitions presented.
Thirdly, the Appellant largely overlooks the Tarinelli reference even though it is cited as being a complete alternative to the Shelton reference.  At the very least the Appellant presents no meaningful argument as it relates to Tarinelli reading on the cited claim limitations.  The only argument presented is that the Applicant asserts without 
Finally, it is noted that the claim does not require the distal fastener arrangement to apply the localized holding pressure to the buttress material alongside the said longitudinal slot in both the staple cavity zone and the outer cartridge zone.  It only requires that the localized holding pressure to the buttress material alongside the said longitudinal slot be applied but does not require that said pressure be applied by both zones of the arrangement.  As such, even if the fasteners #30 of Marczyk could not be deemed to apply the localized holding pressure to the buttress material alongside the said longitudinal slot, as long as either #148 of Shelton or distal suture ‘S’ of Tarinelli did so, the combination would still read on the claim as written.  Given that the Appellant makes no argument with respect to Tarinelli in this regard, at least the combination of Marczyk with Tarinelli is deemed to be unchallenged in terms of reading on the claimed subject matter.  However, the Office still maintains its rejections of record and deems all cited combinations read on the claims as written as argued above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.